t c summary opinion united_states tax_court lyle d guldager petitioner v commissioner of internal revenue respondent docket no 28389-09s filed date lyle d guldager pro_se susan k bollman for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated and this opinion shall not be treated as precedent for any other case this collection review case involves a proposed federal tax levy to collect petitioner’s unpaid liability he admits he owes for the taxable_year the sole issue for decision is whether respondent’s determination to proceed with the proposed collection activity was an abuse_of_discretion we hold it was not background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of fact and their accompanying exhibits are incorporated by this reference petitioner resided in iowa at the time he filed the petition petitioner sold acres of farmland for dollar_figure in in which he had a dollar_figure basis petitioner reported a dollar_figure tax due from the sale for yet paid only dollar_figure with the return respondent assessed petitioner’s reported income_tax_liability for along with interest and an addition_to_tax for failure to pay estimated_tax respondent notified petitioner of the assessment and demanded full payment petitioner made an additional dollar_figure payment but failed to pay the remaining assessed amount respondent issued petitioner a final notice_of_intent_to_levy levy notice to collect the outstanding tax_liability for petitioner timely requested a collection_due_process_hearing cdp hearing so respondent’s appeals_office could consider an offer_in_compromise oic petitioner’s cdp hearing was assigned to settlement officer debra alcorte so alcorte so alcorte requested that petitioner submit his complete financial information on form 433-a collection information statement so alcorte also asked petitioner to submit a form_656 offer_in_compromise so that so alcorte could consider petitioner’s oic petitioner submitted his financial information but never submitted an oic or form_656 the financial information on form 433-a indicated petitioner had equity in his home of approximately dollar_figure so alcorte and petitioner had a telephone conference after petitioner failed to appear for a scheduled face-to-face cdp hearing petitioner told so alcorte that he was old and lacked the funds to pay the balance he requested that the equity in his home not be considered because he wanted to bequeath his home to his heirs petitioner asked that an oic be considered yet he failed to submit any offer or form_656 to so alcorte so alcorte explained to petitioner that no oic would be considered because petitioner had enough equity in his assets to pay the outstanding tax_liability for moreover petitioner never submitted an oic or form_656 for so alcorte to consider with no actual oic from petitioner so alcorte closed the case and sustained the levy in a notice_of_determination concerning collection action s under sec_6320 and or determination notice petitioner timely filed a petition with this court requesting review of the determination notice petitioner admits he owes the tax yet argues that so alcorte abused her discretion in implying that petitioner had to sell his home to realize the equity in it discussion we now decide whether we should uphold the determination notice in this collection review case we begin with the standard of review where the validity of the underlying tax_liability is not at issue as here the court will review the determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner does not contest the underlying liability in fact he admits he owes the tax we therefore must decide whether respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 petitioner disputes so alcorte’s determination that a levy is an appropriate action to collect his unpaid tax_liability for specifically petitioner contends that so alcorte abused her discretion by suggesting that petitioner could sell his home to pay his tax_liabilities petitioner contends that this method of collecting taxes is captious and arbitrary the record reflects that petitioner did not submit an oic or provide other means to secure payment of the outstanding balance during the cdp hearing petitioner merely requested that so alcorte be empathetic to his plight we have frequently and consistently held there is no abuse_of_discretion in sustaining a levy when the taxpayer fails to propose any collection alternatives 124_tc_69 cavazos v commissioner tcmemo_2008_257 petitioner failed to submit an oic or a form_656 or to propose any acceptable collection alternative to the issuance of the levy notice so alcorte was left with no choice but to sustain the levy notice we similarly have no recourse petitioner has not presented any evidence or persuasive arguments to convince us that so alcorte abused her discretion we therefore conclude that so alcorte did not abuse her discretion in upholding the proposed levy action to collect the outstanding tax_liability from petitioner for 2petitioner offers the court a proposal in his reply brief to accept dollar_figure of his approximate dollar_figure tax_liability it is not the province of the court to accept any offer 125_tc_301 affd 469_f3d_27 1st cir we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
